Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 1 of 30




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 20-cv-20966

  FLORIDA BEAUTY FLORA INC.,
  a Florida corporation,

         Plaintiff,

  vs.

  PRO INTERMODAL L.L.C.,
  A Florida limited-liability company;

  PRO COLD STORAGE, INC.
  A Florida for-profit corporation;

  VICTOR VELIZ, an individual,

  and

  GUSTAVO PEREZ, an individual,

        Defendants.
  _____________________________________/

          VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
                       AND DEMAND FOR JURY TRIAL

  Plaintiff, Florida Beauty Flora, Inc. (“Florida Beauty”), by and through undersigned

  counsel hereby sues Defendants, Pro            Intermodal,      L.L.C. (“Intermodal”), Pro Cold

  Storage Inc. (“Pro Cold”),      Victor      Veliz   (“Veliz”)    and   Gustavo   Perez   (“Perez”)

  (collectively, “Defendants”) and alleges:
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 2 of 30



                             PARTIES, JURISDICTION AND VENUE


     1. This is an action seeking injunctive relief and legal redress for violations of or actions

        which constitute violations of the following: (a) The Defend Trade Secrets Act, (b) The

        Computer Fraud and Abuse Act, (c) the Economic Espionage Act, (d) the Florida Uniform

        Trade Secrets Act, (e) common law prohibiting tortious interference with a business

        relationship, (f) civil conspiracy, (g) breach of fiduciary duty and (h) abetting of the same,

        and (i) violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”).

     2. Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331 because Plaintiff’s claims

        arise under 18 USC § 1836, 18 U.S.C. § 1030, 18 U.S.C. § 1832, and 18 U.S.C. § 1962.

        This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s state

        law claims because those claims are related to the federal claims and form part of the same

        case and controversy, transaction or occurence.

     3. Plaintiff Florida Beauty is a Florida corporation with its principal place of business in

        Miami, Florida.

     4. Defendant Intermodal is a Florida limited-liability company with its principal place of

        business in Hialeah, Florida.

     5. Defendant Pro Cold is a Florida for-profit corporation with its principal place of business

        in Miami, Florida.

     6. Upon information and belief, Defendant Perez is an individual residing in Miami-Dade

        County, Florida, and is otherwise sui juris.

     7. Upon information and belief, Defendant Veliz is an individual residing in Miami-Dade

        County, Florida, and is otherwise sui juris.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 3 of 30



     8. Defendant Intermodal is subject to the personal jurisdiction of this Court pursuant to

        §48.193(1)(a), Fla. Stat., because Defendant Intermodal has an office in this state, and has

        conducted, engaged in and carried out a business venture within the State of Florida.

     9. Defendant Pro Cold is subject to the personal jurisdiction of this Court pursuant to

        §48.193(1)(a), Fla. Stat., because Defendant Intermodal has an office in this state, and has

        conducted, engaged in and carried out a business venture within the State of Florida.

     10. Defendant Perez is subject to the personal jurisdiction of this Court as a resident of the

        State of Florida, and by virtue of his presence in the State. Defendant Perez is additionally

        subject to the personal jurisdiction of this Court under § 48.193(1)(a)(2), Fla. Stat., as he

        has committed tortious acts within the state.

     11. Defendant Veliz is subject to the personal jurisdiction of this Court as a resident of the

        State of Florida, and by virtue of his presence in the State. Defendant Perez is additionally

        subject to the personal jurisdiction of this Court under § 48.193(1)(a)(2), Fla. Stat., as he

        has committed tortious acts within the state.

     12. Venue is proper in this District as a substantial part of the events or omissions giving rise

        to the claim occurred within the District’s boundaries.

     13. Venue is proper under 28 U.S.C. § 1391 in this District because upon information and

        belief Defendants Perez and Veliz reside in this District, and Defendants Intermodal and

        Pro Cold are Florida resident entities.

                                   GENERAL ALLEGATIONS

     14. Plaintiff Florida Beauty was founded in 1983 and is a leading refrigerated carrier providing

        transportation services, as well as warehousing, consolidation and logistics services to

        numerous clients in the floral and perishable industry.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 4 of 30



     15. Plaintiff services numerous clients throughout the United States, and regularly engages in

        interstate commerce.

     16. Upon information and belief, Defendant Intermodal engages in interstate commerce.

     17. Defendant Intermodal is a competitor of Plaintiff Florida Beauty, and engages in

        substantially the same business as Plaintiff.      In the past, Defendant Intermodal has

        aggressively sought to poach Plaintiff’s employees, and to gain access to Plaintiff’s base

        of customers and confidential company information and trade secrets by hiring key

        employees of Plaintiff.

     18. Defendant Pro Cold is a competitor of Plaintiff Florida Beauty, and engages in substantially

        the same business as Plaintiff. In the past, Defendant Pro Cold has aggressively sought to

        poach Plaintiff’s employees, and to gain access to Plaintiff’s base of customers and

        confidential company information and trade secrets by hiring key employees of Plaintiff.

     19. Defendant Veliz is the President of Defendant Pro Cold.

     20. Defendant Veliz is the member-manager of Defendant Intermodal.

     21. In response, Plaintiff has required employees to agree to non-compete agreement

        restricting employment with competitors, and restricting future solicitation for clients of

        Plaintiff introduced by Plaintiff to employee. Plaintiff’s employees were required to accept

        as these terms as a condition of continued employment.

     22. Recently, Plaintiff has had to threaten suit against a former employee subject to a non-

        compete agreement after that employee was offered employment by Defendant Intermodal.

     23. Eleven years ago, Plaintiff Florida Beauty hired Defendant Perez as a sales manager and

        to operate the Floral Program and Customer Service department, a position occupied by
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 5 of 30



        Defendant Perez until his notice of intended resignation due to purported health issues on

        February 11, 2020.

     24. During his eleven years of employment, Defendant Perez became a valued member of

        Plaintiff’s management staff, attending management meetings, helping to develop the

        direction of the company, and developing a close relationship of trust and confidence with

        Plaintiff’s principal shareholder and CFO, Ronen Koubi, and President Ralph Milman.

     25. As a result of his position, Defendant Perez was privy to confidential company information,

        and company trade secrets needed to perform his job function as Sales Manager for the

        sales team.

     26. Defendant was aware that any information disclosed was limited to the purposes delineated

        in the Employee Manual which detailed company policies on data security, computer usage

        and securing company confidential information. Perez regularly received copies of the

        Employee Manual as it was updated from time to time and never stated he did not

        understand the terms and conditions therein.

     27. Upon Plaintiff learning of Defendant Perez’s intended departure, Defendant Perez was

        directly questioned by Plaintiff whether he was leaving his employment of eleven years to

        accept a position with Defendant Intermodal. Defendant Perez indicated he was leaving

        solely due to health issues, and was not accepting or seeking employment with Intermodal

        under any circumstances.

     28. Over the next two days, Defendant Perez gave varying health reasons to employees of

        Plaintiff as grounds for departing, at one point citing heart trouble, and to a different

        employee, a brain tumor. On information and belief both of these statements are false.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 6 of 30



     29. On February 13th and 14th, 2020, Defendant Perez accessed his company e-mail account

        on a company device, and began to e-mail to his personal e-mail account detailed company

        information that was privileged, confidential, and kept in the strictest confidence by the

        Plaintiff. The information forwarded was subject to rigorous security measures intended

        to prevent theft, and access was limited to employees on a need to know basis. Included

        among the information forwarded were numerous trade secrets kept by the Plaintiff, and

        crucial to the continued successful operations of the Plaintiff’s business operations.

     30. While Defendant Perez was authorized to access the account for legitimate business

        purposes, the purpose for which he accessed the account exceeded the scope of that

        authority. Pursuant to written company policy, Defendant Perez was only permitted to

        access company information on his company e-mail for legitimate business purposes, and

        with prior authorization.

     31. Defendant Perez did not forward proprietary company information and trade secrets for a

        legitimate business purpose.

     32. Defendant Perez did not have prior authorization to disseminate company trade secrets to

        his personal e-mail account, nor would it have been given under any circumstances.

     33. On February 14, 2020, Defendant Perez sent an email to employees indicating that he was

        leaving his position, effective immediately. Shortly thereafter, he left the building.

     34. During the afternoon of February 14, 2020, an inspection of Defendant Perez’s vacated

        office revealed that physical copies of numerous company documents containing trade

        secrets were removed without authorization by Defendant Perez, including the entire client

        list, vendor list, pricing lists, most recent accounts receivable aging report, copies of

        customer contracts, Electronic Data Interchange program opreations, and copies of
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 7 of 30



          insurance documents considered highly privileged and confidential by Plaintiff. Perez

          knew these documents were privileged and confidential.

     35. On or about February 17, 2020, Plaintiff learned from an employee that Defendant Perez

          had been introduced that morning at Defendant Intermodal’s place of business as the new

          sales manager.

     36. On or about February 25, 2020, Defendant Perez, at the request of his new employer,

          Defendant Intermodal and armed with intimate knowledge of Plaintiff’s proprietary pricing

          formulas and other trade secrets, traveled to North Carolina to solicit the business of two

          of Plaintiff’s largest accounts, Buds and Blooms, and Derita Floral Supply.

     37. Plaintiff has continued to receive reports from clients that Defendants Perez, Intermodal,

          and Pro Cold are contacting Plaintiff’s clients in an attempt to undercut Plaintiff’s pricing

          and business relationships using the trade secrets stolen from Plaintiff by Defendant Perez.

     38. Upon information and belief, Defendant Perez was acting at the direction, request or

          instruction of Defendants Intermodal, Pro Cold and Veliz when he forwarded e-mails from

          his business account at Plaintiff’s company to his personal e-mail account.

     39. Upon information and belief, Defendants Veliz, Pro Cold, Intermodal and Perez formed an

          agreement to take Trade Secrets belonging to Plaintiff for their own use in the operations

          of Defendants Pro Cold and Intermodal.



     I.      PLAINTIFF’S TRADE SECRETS, CONFIDENTIAL INFORMATION AND
             PRIVILEGED DATA, AND SECURITY EFFORTS

     40. Plaintiff has a proprietary property interest in its trade secrets developed over nearly four

          decades in business, to wit, its customer list, pricing information and formulas, surcharge

          rate calculation, sales forecasting data, customer restrictions and requirements information,
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 8 of 30



         customer ordering databases and history, future business expansion plans. Collectively,

         these items are referred to as the “Trade Secrets” within this Complaint.

     41. Plaintiff’s Trade Secrets qualify for protection as Plaintiff derives economic value from the

         knowledge, which is not generally known in the industry, and Plaintiff has taken numerous

         steps to keep the information secret.

     42. In addition to Trade Secrets, Plaintiff has confidential and privileged business information

         to which access is tightly controlled.

     43. Confidential and privileged business information including accounts receivable aging

         reports, specific customer contracts, employee compensation policies, employee retention

         policies, employee holiday and performance-based incentive bonus structures, among

         other critical information is kept on a need to know basis by the company, and only

         disseminated to employees who require the information for their job functions.

     44. For instance, with regard to the company’s client list and other trade secrets stored digitally,

         only the company Chief Financial Officer, Ronen Koubi, has printing privileges from the

         company’s digital storage.

     45. Additionally, pursuant to the Employee Manual, all mobile devices owned by the company

         and issued to employees are subject to inspection of the device and administrator password

         control of the Plaintiff. The relevant portion of the manual is excerpted below:

                 “The company owns and remains entitled to all cell phone/mobile devices,
                 including all passwords controlling access to them. You may not change those
                 passwords except with permission. At the time of employment termination, all such
                 equipment and passwords must be returned to the company in operable condition.”

     46. Moreover, even when using a personal device for work purposes, there are significant

         restrictions on how the Plaintiff allows the user to interact with the company network. It

         is the written policy of the Plaintiff to require employees to “comply with company policies
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 9 of 30



        regarding the protection of the company’s confidential and proprietary information when

        using personal devices.”

     47. Additional restrictions can be found in the Employee Manual, including provisions which

        restrict connecting personal devices to the company network. Provisions like the one

        included below, among others, evince a strong effort by the company to preserve the

        security and integrity of the Plaintiff’s trade secrets and information.

            Employees may not connect their personal devices to the Company network or to
            Company equipment (computers, printers, etc.) unless they have a business related
            need. Employees may have the opportunity to use their personal devices for work
            purposes. Before using a personal device for work-related purposes, an employee must
            obtain written authorization from [IT, Management, HR]. The use of personal devices
            is limited to certain employees and may be limited based on compatibility of
            technology. To ensure the security of Company information. This should also include
            details on how Company information will be removed from a device upon termination
            of employment].
            [SIC]

     48. Plaintiff’s Information Security Policy is also fully detailed in the Employee Manual, and

        can be found at paragraph numbered 16 of the manual, on pages 25 & 26. The policy

        requires employees to keep Plaintiff’s trade secrets and confidential information safe from

        accidental disclosure, or dissemination. A true and correct copy of the Employee Manual

        is attached hereto as EXHIBIT A.

     49. Plaintiff has taken numerous steps to secure the integrity of the company’s trade secrets,

        as well as protect the information considered confidential and privileged by the company.

     50. Plaintiff employs a full-time information technology professional to protect the company’s

        electronic data, and records.     Plaintiff’s IT professional is tasked with securing the

        company’s data by both software methods, and by developing the company’s information

        security policies in coordination with the human resources department.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 10 of 30



     51. One example of Plaintiff’s diligence in protecting corporate trade secrets, and corporate

        confidential and privileged information is to limit access on corporate devices. Plaintiff’s

        employees are restricted from accessing their personal e-mail accounts on company

        equipment, including but not limited to mobile phones and computers. Defendant Perez

        was subject to such restrictions.

     52. Plaintiff employs numerous information technology security software systems designed to

        prevent unauthorized access to secure data, including a firewall, anti-virus software, and

        monitoring of employee device usage, pursuant to the policies delineated in the Plaintiff’s

        Employee Manual.

     53. The security of the Plaintiffs’ trade secrets being of the utmost importance, Plaintiff has

        exercised an abundance of caution by restricting access, and taking proactive and prudent

        steps to restrict dissemination of the data from company or personal devices used by

        employees.

     54. Plaintiff uses its trade secrets in providing products and services used across state lines,

        and thus uses their trade secrets in interstate commerce.

     55. Defendant Perez has acquired and misappropriated Plaintiff’s trade secrets to his own uses,

        and the use of his current employer, Defendant Intermodal, by accessing Plaintiff’s

        computer data systems beyond the scope of his authority to his own benefit and gain.

     56. Defendants Perez, Veliz, Intermodal and Pro Cold have utilized Plaintiff’s trade secrets in

        their attempts to sway Plaintiff’s clients to use Defendants Intermodal and Pro Cold’s

        services by undercutting Plaintiff’s prices using the previously confidential price-formula

        and fuel surcharge calculations, as well as other trade secrets.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 11 of 30



     57. As a result of Defendant Perez’s previous employment in a management position, and close

        relationship of trust and confidence that had been formed with Plaintiff’s CFO, Ronen,

        Koubi, Defendant Perez was made privy to company trade secrets, confidential information

        and privileged information necessary to execute his duties as sales manager.

     58. Upon information and belief, at some point prior to Defendant Perez’s departure from

        Plaintiff’s employ, Defendant’s Perez, Veliz, Pro Cold and Intermodal reached an

        agreement where Defendant Perez would join Defendant Intermodal’s company, and

        provide additional support to Defendant Pro Cold’s efforts to increase sales.

     59. Defendants Intermodal, Pro Cold, Veliz and Defendant Perez agreed that they would utilize

        Defendant Perez’s access to his employer’s trade secrets, data systems and information to

        gain access to Plaintiff’s trade secrets.

     60. Defendants Intermodal, Veliz, Pro Cold and Defendant Perez formed a conspiracy by

        virtue of making an agreement to obtain Plaintiff’s trade secrets by unauthorized use of

        Plaintiff’s computer systems, and the physical removal of Plaintiff’s secured documents,

        and use them in their business operations.

     61. Defendant Perez took an act in furtherance of that conspiracy by virtue of e-mailing himself

        Plaintiff’s trade secrets.

     62. Defendant Intermodal took an act in furtherance of the conspiracy by virtue of employing

        Defendant Perez immediately following his departure from Plaintiff’s employ.

     63. Defendants Pro Cold and Intermodal took an additional act in furtherance of the conspiracy

        by virtue of utilizing Defendant Perez’s travel to North Carolina to solicit Plaintiff’s clients.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 12 of 30



                                             COUNT I
                                      INJUNCTIVE RELIEF
                                  (against DEFENDANT PEREZ)
     64. Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

        forth herein.

     65. Plaintiff has been harmed by Defendant Perez’s pilfering and dissemination of company

        trade secrets, privileged information and confidential company information.

     66. Plaintiff lacks an adequate remedy at law, other than the issuance of a preliminary

        injunction.

     67. Plaintiff cannot be adequately compensated by money damages, as the damage to

        Plaintiff’s business reputation and business relationships are not easily quantifiable.

     68. Money damages would be inadequate because dissemination and misappropriation of the

        Plaintiff’s trade secrets by its competitor would threaten the viability and continued

        existence of Florida Beauty as an ongoing concern.

     69. Plaintiff will be irreparably harmed in the absence of an injunction against Defendant

        Perez.

     70. The Plaintiff has a high likelihood of success on the merits at trial because there is evidence

        of transmission of company trade secrets and confidential information from the

        Defendant’s work e-mail to his personal e-mail account.

     71. The Plaintiff has a high likelihood of success on the merits at trial because there is evidence

        that Defendant Perez has accepted employment with Plaintiff’s direct competitor after

        removing Plaintiff’s physical documents containing trade secrets, and transmitting e-mails

        containing trade secrets from Defendant’s work e-mail to his personal account. Perez’s

        lack of good faith and clear intent to harm Plaintiff can be seen by the (i) secretive removal
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 13 of 30



         of documents and information along with (ii) the cornucopia of excuses made for his

         movement from Plaintiff to Intermodal.

     72. The balance of equities weighs in favor of the Plaintiff as the benefit granted to Plaintiff

         by the issuance of an injunction would be nothing short of saving the business from

         financial distress and potential closure, and averting potential human capital loss due to

         layoffs.

     73. The detriment to Defendant Perez by preventing him from utilizing the Plaintiff’s trade

         secrets to solicit Plaintiff’s clients while in the employ of Defendant Intermodal is

         outweighed by the potential harm to the Plaintiff, and consequently, Plaintiff’s numerous

         employees.

     74. The detriment to Defendant Perez by preventing him from remaining in the employ of

         Defendant Intermodal is outweighed by the threatened injury to the Plaintiff, and again,

         Plaintiff’s employees. Put another way, Perez’s intentional breaches of duty may cause the

         loss of employ for hundreds of employees and that harm outweighs any harm he

         intentionally assumed by working for Intermodal as he chose to do so. Perez did not merely

         accept a job with a competitor, he did so secretly and then stole documents from Plaintiff

         in the course of resignation. Perez’s own actions necessitate the at issue enjoinment.

  WHEREFORE, Florida Beauty respectfully requests entry of a preliminary injunction preventing

  the employ of Defendant Perez by Defendant Intermodal, Defendant Pro Cold, or the personal

  employ of Victor Veliz or any of his controlled or owned entities during the pendency of this

  suit, or alternatively an order requiring deletion of any data removed by Defendant Perez and

  enjoining the use of such data while in the employ of Defendants, along with such other and

  further relief as the Court may deem just, proper and equitable under the circumstances. In

  enforcing the at issue
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 14 of 30



  Order the Plaintiff prays that the Court order a neutral third party forensic expert in information

  technology (“IT”) to review and ensure full deletion of information. Plaintiff further request that

  Perez be enjoined from contacting any clients of Plaintiff to solicit business or inquire regarding

  logistics or transportation related needs. Plaintiff further requests that all bonuses and payments

  made to Perez by Intermodal, Veliz, or Pro Cold in consideration of the at issue tortious conduct

  be disgorged by the Court and paid to Plaintiff.


                                     COUNT II
                                INJUNCTIVE RELIEF
              (against DEFENDANTS INTERMODAL, VELIZ AND PRO COLD)
     75. Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

         forth herein.

     76. Plaintiff has been harmed by Defendant Intermodal, Pro Cold and Veliz’s misappropriation

         of Plaintiff’s trade secrets, and confidential and privileged business information.

     77. Plaintiff lacks an adequate remedy at law, other than the issuance of a preliminary

         injunction.

     78. Plaintiff cannot be adequately compensated by money damages, as the damage to

         Plaintiff’s business reputation and business relationships is not easily quantifiable.

     79. Money damages would be inadequate because dissemination and misappropriation of the

         Plaintiff’s trade secrets by its competitor would threaten the viability and continued

         existence of Florida Beauty as an ongoing concern.

     80. Plaintiff will be irreparably harmed in the absence of an injunction against Defendant

         Intermodal.

     81. The Plaintiff has a high likelihood of success on the merits at trial because there is evidence

         of transmission of company trade secrets and confidential information from the Plaintiff’s
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 15 of 30



         former employee, Defendant Perez’s work e-mail to his personal e-mail account, either

         after or shortly before joining Defendant Intermodal’s employ.

     82. The Plaintiff has a high likelihood of success on the merits at trial because there is evidence

         that Defendant Perez has accepted employment with Plaintiff’s direct competitor after

         removing Plaintiff’s physical documents containing trade secrets, and transmitting e-mails

         containing trade secrets from Defendant’s work e-mail to his personal account.

     83. The balance of equities weighs in favor of the Plaintiff as the benefit granted to Plaintiff

         by the issuance of an injunction would be nothing short of saving the business from

         financial distress and potential closure, and averting potential human capital loss due to

         layoffs.

     84. The detriment to Defendants by preventing them from utilizing the Plaintiff’s trade secrets

         to solicit Plaintiff’s clients while employing Defendant Perez is outweighed by the

         potential harm to the Plaintiff.

     85. The detriment to Defendants by preventing them from employing one particular sales

         manager, to wit, Defendant Perez, is outweighed by the threatened injury to the Plaintiff

         and Plaintiff’s hundreds of employees.

     86. The public interest is served by the issuance of a protective injunction because preserving

         the sanctity and security of industry trade secrets has been a Congressional priority of

         public interest, as evidenced by passage of the Defend Trade Secrets Act, and the

         importance of intellectual property protections to the American economy in general.

     WHEREFORE,         Florida    Beauty     respectfully   requests    entry    of   a   preliminary

     injunction preventing the employ of Defendant Perez by Defendants Intermodal, Pro Cold

     and Victor Veliz during the pendency of this suit, and an order preventing solicitation of any

     of Plaintiff
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 16 of 30



     Florida Beauty’s clients by Defendants Intermodal, Veliz and Pro Cold and their agents during

     the pendency of this suit, along with such other and further relief as the Court may deem just,

     proper and equitable under the circumstances including similar relief to the enjoinment under

     Count I as applicable and necessary including use of a neutral third party IT consultant to

     disgorge all information inappropriate appropriated.


                                            COUNT III
                                VIOLATIONS OF 18 U.S.C § 1836
                                DEFEND TRADE SECRETS ACT
                                  (against ALL DEFENDANTS)
     87. Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

        forth herein.

     88. Plaintiff has a proprietary property interest in its trade secrets to wit, its customer list,

        pricing information and formulas, surcharge rate calculation, sales forecasting data,

        customer restrictions and requirements information, customer ordering databases and

        history, future business expansion plans.

     89. Defendant Perez for his own benefit and that of Defendants Veliz, Intermodal and Pro Cold

        acquired the trade secrets at issue by accessing company data systems for a purpose for

        which he was not authorized.

     90. Defendant Perez for his own benefit and that of his Co-Defendants disclosed Plaintiff’s

        trade secrets to his new employers, Defendants Intermodal, Pro Cold, and Veliz.

     91. Defendants Intermodal, Pro Cold, Veliz and Defendant Perez conspired to wrongfully and

        maliciously acquire Plaintiff’s trade secrets.

     92. Defendants Intermodal, Pro Cold, Veliz and Defendant Perez conspired to wrongfully and

        maliciously appropriate Plaintiff’s trade secrets.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 17 of 30



     93. Defendants Intermodal, Pro Cold, Veliz, and Defendant Perez conspired to wrongfully and

         maliciously utilize Plaintiff’s trade secrets by soliciting Plaintiff’s clients and interfering

         with Plaintiff’s business relationships using the information regarding pricing and

         surcharge formulas.

     94. Defendants’ actions were premeditated, intentional and constituted a knowing disregard of

         Plaintiff’s rights.

     95. Plaintiff has suffered damages as a result of Defendant Perez’s actions.

     96. Plaintiff has suffered damages as a result of Defendant Intermodal’s actions.

     97. Plaintiff has suffered damages as a result of Defendant Pro Cold’s actions.

     98. Plaintiff has suffered damages as a result of Defendant Veliz’s actions.

  WHEREFORE, Plaintiff requests compensatory damages, including lost profits, the disgorgement

  of Defendants’ pecuniary gains from their actions, punitive damages for willful and malicious

  conduct, along with such other and further relief as the Court may deem just, proper and equitable

  under the circumstances.



                                             COUNT IV
                                 VIOLATIONS OF 18 U.S.C § 1030
                               COMPUTER FRAUD AND ABUSE ACT
                                   (against ALL DEFENDANTS)
     99. Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

         forth herein.

     100.        Defendant Perez intentionally accessed Plaintiff’s computer systems.

     101.        Defendant Perez intentionally accessed Plaintiff’s e-mail server.

     102.        Defendant Perez exceeded the scope of his authority to use Plaintiff’s company

         computer systems and equipment by virtue of transmitting trade secrets and confidential
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 18 of 30



        company information to his personal e-mail account for the use, benefit and gain of his co-

        defendant, Pro Intermodal.

     103.          Defendant Intermodal, through their employee and agent, Defendant Perez,

        accessed Plaintiff’s e-mail server and computer systems.

     104.          Defendant Pro Cold, through their agent, Defendant Perez, accessed Plaintiff’s e-

        mail server and computer systems.

     105.          Defendant Veliz, through his co-conspirator, accessed Plaintiff’s e-mail server and

        computer systems.

     106.          By virtue of accessing Plaintiff’s computer information systems through their

        employee and agent, Defendant Perez, Defendants accessed a computer system without

        authority.

     107.          Defendants obtained Plaintiffs trade secrets, detailed supra, along with confidential

        and privileged business data which does not necessarily qualify as a trade secret by virtue

        of their unauthorized access to Plaintiff’s systems.

     108.          Defendants’ actions have damaged Plaintiff’s in excess of $5,000 because

        dissemination of the trade secrets have forced adjustments to Plaintiff’s pricing formula

        and surcharge formulas, resulting in lost profits, and harmed Plaintiff’s goodwill with

        clients.

     109.          Plaintiff’s computer system qualifies as a “protected computer” for the purposes of

        the statute as it is used in interstate commerce.

     110.          Plaintiff has suffered damages as a result of Defendants’ actions.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 19 of 30



  WHEREFORE, Plaintiff requests compensatory damages, including lost profits, the disgorgement

  of Defendants’ pecuniary gains from their actions, along with such other and further relief as the

  Court may deem just, proper and equitable under the circumstances.


                                             COUNT V
                                 VIOLATIONS OF 18 U.S.C. § 1832
                                  ECONOMIC ESPIONAGE ACT
                                   (against ALL DEFENDANTS)


   111.   Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

          forth herein.

   112.   Defendant Perez intentionally accessed Plaintiff’s computer systems to obtain company

          trade secrets used in interstate commerce.

   113.   Defendant Perez intentionally accessed Plaintiff’s e-mail server to obtain company trade

          secrets used in interstate commerce.

   114.   Defendant Perez took paper copies of trade secrets belonging to the Plaintiff and used in

          interstate commerce prior to his date of departure.

   115.   Defendant Perez exceeded the scope of his authority to use Plaintiff’s company computer

          systems and equipment by virtue of transmitting trade secrets and confidential company

          information to his personal e-mail account for the use, benefit and gain of his co-

          defendant, Pro Intermodal.

   116.   Defendants Intermodal, Pro Cold and Veliz, through their employee and agent, Defendant

          Perez’s unauthorized access to Plaintiff’s computer systems, obtained and received the

          trade secrets of Plaintiff.

   117.   Defendants remain in possession of the trade secrets at issue.

   118.   Plaintiff has been damaged by the actions of the Defendants.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 20 of 30



   WHEREFORE, Plaintiff requests compensatory damages, including lost profits, the

   disgorgement of Defendants’ pecuniary gains from their actions, along with such other and further

   relief as the Court may deem just, proper and equitable under the circumstances.


                                          COUNT VI
                           VIOLATIONS OF FLORIDA STAT. 688.02
                          FLORIDA UNIFORM TRADE SECRETS ACT
                                (against ALL DEFENDANTS)


   119.   Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

          forth herein.

   120.   Plaintiff has a proprietary property interest in its trade secrets developed over nearly four

          decades in business, to wit, its customer list, pricing information and formulas, surcharge

          rate calculation, sales forecasting data, customer restrictions and requirements

          information, customer ordering databases and history, future business expansion plans.

   121.   Defendant Perez misappropriated Plaintiff’s trade secrets by transmitting them without

          authority to his personal e-mail account.

   122.   Defendant Perez misappropriated Plaintiff’s trade secrets by removing confidential

          pricing lists, client lists, and pricing and surcharge formula documents used by Plaintiff

          in the execution of its business.

   123.   Defendant Perez disclosed Plaintiff’s trade secrets to Defendants Intermodal, Pro Cold

          and Veliz.

   124.   Defendants Pro Cold, Intermodal and Veliz had knowledge that Defendant Perez had

          misappropriated Plaintiff’s trade secrets, and acquired those secrets through improper

          means.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 21 of 30



   125.    Defendants Intermodal and Pro Cold knew the crucial information taken by Defendant

           Perez was a trade secret by virtue of their operations in the same industry.

   126.    Defendants Intermodal, Pro Cold and Veliz utilized the trade secrets of Plaintiff in the

           execution of their business.

   127.    Plaintiff was damaged by the actions of Defendant Perez.

   128.    Plaintiff was damaged by the actions of Defendants Intermodal, Veliz and Pro Cold.

   WHEREFORE, it is respectfully requested that this Court enter a final judgment in favor of

   Plaintiff and against Defendants, jointly and severally, enjoining Defendants from any further use

   of the Trade Secrets under Fla. Stat. § 688.003, for damages, attorneys’ fees and costs under Fla.

   Stat. § 688.004, and for such other, further and different relief the Court may deem just, proper

   and equitable under the circumstances.


                                       COUNT VII
                            TORTIOUS INTERFERENCE WITH AN
                        ADVANTAGEOUS BUSINESS RELATIONSHIP
                   (against DEFENDANTS INTERMODAL AND PRO COLD)


   129. Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

   forth herein.

   130. Defendants Intermodal and Pro Cold knew of Plaintiff’s business relationship with Buds

   and Blooms, located in North Carolina.

   131. Defendants Intermodal and Pro Cold knew of Plaintiff’s business relationship with Derita

   Floral Supply, also located in North Carolina.

   132. To promote their own interests, Defendants Intermodal and Pro Cold, intentionally and

   without justification, interfered with the business relationship of Plaintiff by coordinating the

   solicitation of Plaintiff’s clients using stolen trade secrets belonging to Plaintiff.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 22 of 30



   133. Defendants’ conduct has damaged Plaintiff’s relationship with two of its largest clients and

   will continue to damage Plaintiff’s relationship with other clients if allowed to continue unabated.

   134. Defendants’ conduct has caused Plaintiff significant damages, and will continue to cause

   damage to Plaintiff.

   135. By reason of the foregoing conduct, Defendants Intermodal and Pro Cold are liable to

   Plaintiff for damages to be determined at trial.

  WHEREFORE, Plaintiff Florida Beauty respectfully requests that this Court enter a final judgment

  in favor of Plaintiff and against Defendants for actual and compensatory damages, the

  disgorgement of any ill-gotten gains recognized by the Defendant Intermodal, and for such other,

  further and different relief the Court may deem just, proper and equitable under the circumstances.


                                            COUNT VIII
                                       CIVIL CONSPIRACY
                                   (against ALL DEFENDANTS)


   136. Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

  forth herein.

   137. Defendants Perez and Veliz, on behalf of co-Defendants Intermodal and Pro Cold forged

  an agreement whereby Perez would secure trade secrets belonging to Plaintiff by accessing

  Plaintiff’s computer systems prior to Defendant Perez’s official departure from Plaintiff’s

  company.

   138. Under the agreement, Defendant Perez would acquire Plaintiff’s trade secrets and take

  employment at Defendant Intermodal’s company as a sales manager.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 23 of 30



      139.        Defendant Perez took an overt act in furtherance of the conspiracy by virtue of his

  unauthorized access to Plaintiff’s computer systems, and removal of trade secret documents from

  his office prior to his departure.

      140.        Defendant Intermodal took an overt act in furtherance of the conspiracy by virtue

  of accepting Defendant Perez’s misappropriated trade secrets, and employing Defendant Perez in

  a position to utilize the information to undermine Plaintiff’s operations.

      141.        Defendant Veliz took an overt act in furtherance of the conspiracy by virtue of

  accepting delivery of Plaintiff’s Trade secrets from co-conspirators Perez and Intermodal.

      142.        Defendant Pro Cold took an overt act in furtherance of the conspiracy by virtue of

  accepting delivery of Plaintiff’s Trade Secrets from co-conspirators Intermodal, Perez and Veliz,

  and utilizing those secrets to their own business purposes.

      143.        The Plaintiff was has been damaged by the actions of the Defendants performed

  pursuant to the conspiracy.

      WHEREFORE, Plaintiff Florida Beauty respectfully requests that this Court enter a final

  judgment in favor of Plaintiff and against Defendants for actual and compensatory damages, the

  disgorgement of any ill-gotten gains recognized by the Defendants, and for such other, further and

  different relief the Court may deem just, proper and equitable under the circumstances.


                                             COUNT IX
                                  BREACH OF FIDUCIARY DUTY
                                   (against DEFENDANT PEREZ)


  144.    Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

  forth herein.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 24 of 30



   145.     From on or about January, 2008, through February 14, 2020, Defendant Perez was

   employed by Plaintiff as its Sales Manager, and Head of the Floral and Customer Service Program.

   In his position, Defendant Perez was responsible for direct management of Plaintiff’s sales force,

   and served as Plaintiff’s primary sales agent with Floral customers. By virtue of his position with

   Plaintiff, Defendant Perez owed Plaintiff a fiduciary duty of loyalty, and an overall duty to act in

   Plaintiff’s best interest.

          146.     Defendant Perez knowingly and willfully breached his fiduciary duty to Plaintiff,

   and consciously disregarded its best interests, by: (1) while still nominally employed by Plaintiff,

   Defendant conspired with Defendant Intermodal to acquire and misappropriate the trade secrets of

   Plaintiff; (2) transmitting Plaintiff’s trade secrets to his personal e-mail account for his and his new

   employer’s later use; (3) removing documents containing company trade secrets and confidential

   company information including sales forecasts, accounts receivable aging reports, compensation

   schedules, pricing schedules, and surcharge formulas.

147.        As a direct and proximate result of Defendant Perez’s breaches of fiduciary duty, Plaintiff

   has been damaged.

   WHEREFORE, Plaintiff Florida Beauty respectfully requests that this Court enter a final judgment

   in favor of Plaintiff and against Defendant for actual and compensatory damages, the disgorgement

   of any ill-gotten gains recognized by the Defendant Perez, and for such other, further and different

   relief the Court may deem just, proper and equitable under the circumstances.



                                        COUNT X
                   AIDING AND ABETTING BREACHES OF FIDUCIARY DUTY
                 (against DEFENDANTS INTERMODAL, PRO COLD AND VELIZ)
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 25 of 30



     148. Florida Beauty re-alleges and incorporates paragraphs 1 through 63 as though fully set

     forth herein.

     149. From on or about January, 2008, through February 14, 2020, Defendant Perez was

     employed by Plaintiff as its Sales Manager. In his position, Defendant Perez was responsible

     for direct management of Plaintiff’s entire sales force, and served as Plaintiff’s primary sales

     agent with customers. By virtue of his position with Plaintiff, Defendant Perez owed Plaintiff

     a fiduciary duty of loyalty, and an overall duty to act in Plaintiff’s best interest.

        150.      Defendant Perez knowingly and willfully breached his fiduciary duty to Plaintiff,

     and consciously disregarded its best interests, by: (1) while still nominally employed by

     Plaintiff, Defendant conspired with Defendants to acquire and misappropriate the trade secrets

     of Plaintiff; (2) transmitting Plaintiff’s trade secrets to his personal e-mail account for his and

     his new employer’s later use; (3) removing documents containing company trade secrets and

     confidential company information including sales forecasts, accounts receivable aging reports,

     compensation schedules, pricing schedules, and surcharge formulas.

        151.      Defendants Intermodal, Veliz and Pro Cold knowingly induced and participated in

     the breaches of fiduciary duties by Defendant Perez.

        152.      Defendants Pro Cold, Intermodal and Veliz did so in a calculated attempt to harm

     Plaintiff’s business operations.

        153.      As a direct and proximate result of Defendants’ aiding and abetting Defendant

     Perez’s breaches of fiduciary duty, Plaintiff has been damaged.

  WHEREFORE, Plaintiff Florida Beauty respectfully requests that this Court enter a final judgment

  in favor of Plaintiff and against Defendants for actual and compensatory damages, the
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 26 of 30



  disgorgement of any ill-gotten gains recognized by the Defendants, and for such other, further and

  different relief the Court may deem just, proper and equitable under the circumstances.


                                     COUNT XI
                         VIOLATIONS OF 18 U.S.C. § 1962
            RACKETEER INFLUENCE AND CORRUPT ORGANIZATIONS ACT
                           (against ALL DEFENDANTS)


  154.   Florida Beauty re-alleges and incorporates paragraphs 1 through 55 as though fully set

  forth herein.

  155.   Defendants Perez, Intermodal, Pro Cold and Veliz perpetrated a scheme whereby they

  would misappropriate Florida Beauty’s trade secrets in violation of the Defense of Trade Secrets

  Act, as further set forth in Count III of this Complaint.

  156.   Defendants perpetrated a scheme whereby they would misappropriate Florida Beauty’s

  trade secrets in violation of the Computer Fraud and Abuse Act, as further set forth in Count IV of

  this Complaint.

  157.   Defendants Perez and Intermodal perpetrated a scheme whereby they would

  misappropriate Florida Beauty’s trade secrets in violation of the Economic Espionage Act, as

  further set forth in Count V of this Complaint.

  158.   In violation of 18 U.S.C. § 1832 (a)(1), Defendants Perez, Pro Cold, Veliz, and Intermodal,

  acting in concert pursuant to an agreement, misappropriated Plaintiff’s trade secrets, with the intent

  to convert the same to their own use and economic benefit. Such trade secrets relate to Florida

  Beauty’s pricing formulas, client lists, vendor lists, surcharge calculation formula, and future

  business expansion plans.

  159.   Defendants Intermodal, Veliz and Pro Cold received and possess the information converted

  and transmitted by Defendant Perez, consistent with the meaning expressed in 18 U.S.C.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 27 of 30



  §1832(a)(3). Defendants were aware of the illegitimate nature with which the information was

  obtained, as they were a party to the conspiracy to obtain the trade secrets.

  160.   Defendants Perez, Intermodal, Pro Cold and Veliz conspired to commit the offenses

  proscribed in 18 U.S.C. §1832(a)(1-3), and took affirmative steps in furtherance of the conspiracy

  by transmitting and receiving the trade secret documents.

  161.   In violation of 18 U.S.C. § 1832 (a)(1), Defendant Perez transmitted via electronic means

  to his personal e-mail account, without authorization and in contravention of employee restrictions,

  confidential trade secrets belonging to Plaintiff using company equipment.

  162.   Defendant Perez, in violation of 18 U.S.C § 1030 et. seq., the Computer Fraud and Abuse

  Act, intentionally and without authorization accessed a computer system belonging to Plaintiff

  with the purposes of stealing confidential company information and trade secrets.

  163.   In violation of 18 U.S.C. § 1832 (a)(1), Defendant Perez carried away via physical means,

  and upon information and belief later duplicated, company documents containing trade secrets,

  without authorization and in contravention of employee requirements.

  164.   Defendants’ misappropriation was related to trade secrets utilized in the operations of an

  interstate commerce company.

  165.   The detailed misappropriation and utilization of Plaintiff’s trade secrets are ongoing.

  166.   Defendant Perez conspired with Defendants Veliz, Pro Cold, and Intermodal for the

  purpose of unlawfully utilizing Plaintiff’s trade secrets, and other proprietary information to steal

  and otherwise misappropriate Plaintiff’s business opportunities, clients and prospective clients.

  167.   The association between Defendant Perez and Defendants Intermodal, Pro Cold and Veliz

  constitutes an enterprise within the meaning of the statute.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 28 of 30



  168.   On information and belief, Defendants Intermodal, Feliz and Pro Cold engaged in a

  campaign of hiring current or former Florida Beauty employees in an attempt to gain access to

  Florida Beauty’s confidential and trade secret information.

  169.   Defendants, by and through their improper and illegitimate activities and wrongful

  conduct, willfully and with actual knowledge agreed to and did conduct and participate in the

  conduct of an enterprise affairs through a pattern of racketeering activity for the purposes of

  intentionally misappropriating Plaintiff’s trade secrets, and other proprietary information.

  170.   In furtherance of their scheme, Defendants willfully and with actual knowledge committed

  multiple acts including, but not limited to the unlawful theft and continuing misappropriation of

  Plaintiff’s trade secrets, the unlawful theft and delivery of Plaintiff’s computerized data and

  information, and the use of electronic means to transmits such information through interstate

  commerce.

  171.   These aforementioned acts constitute a pattern of racketeering activity pursuant to 18

  U.S.C. 1961.

  172.   As a direct and proximate result of the racketeering activities of Defendants, Plaintiff has

  been injured in its business and its property, including loss of profit and income, loss of protected

  and confidential business information, loss and illegal dissemination of trade secret data, all of

  which has been used to harm the Plaintiff to the benefit of the Defendants’ business interests.

  WHEREFORE, Plaintiff Florida Beauty respectfully requests that this Court enter a final judgment

  in favor of Plaintiff and against Defendant for treble damages, attorneys’ fees, and for such other,

  further and different relief the Court may deem just, proper and equitable under the circumstances.
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 29 of 30



                DEMAND FOR JURY TRIAL & RESERVATION OF RIGHTS

  Plaintiff hereby demands a trial by jury on all issues so triable. Plaintiff further reserves all right
  to seek punitive damages and join additional parties such as Elizabeth Veliz or any entities
  owned or controlled by Elizabeth Veliz or Victor Veliz should discovery show personal actions
  outside of Intermodal or Pro Cold for individual gain.


  Dated: March 3, 2020




                                                         Respectfully Submitted,

                                                         The Law Offices of
                                                         Christopher J. Malafis, P.A.

                                                         /s/Christopher J. Malafis, Esq.
                                                         Christopher J. Malafis, Esq.
                                                         Fla. Bar No.: 1007686
                                                         cjm@malafisfirm.com
                                                         service@malafisfirm.com

                                                         Ainsworth + Clancy, PLLC

                                                         /s/ Ryan Clancy, Esq.
                                                         Ryan Clancy, Esq.
                                                         Fla. Bar No.: 117650
                                                         ryan@business-esq.com
                                                         info@business-esq.com
                                                         Attorneys for the Plaintiff

                                                         801 Brickell Ave., 9th FL
                                                         Miami, Florida 33131
                                                         (305) 600-3816 Phone
                                                         (305) 600-3817 Fax
Case 1:20-cv-20966-CMA Document 1 Entered on FLSD Docket 03/03/2020 Page 30 of 30
